DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendment and arguments filed on 4/29/21.  Claims 19-32 have been newly added. Claims 1-16 and 18 have been canceled. Claims 17 and 19-32 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17, 19, and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley USPN_5244613 as evidenced by Limerkens USPA_20090197000_A1.
1.	Regarding Claims 17, 19, and 21-29, Hurley discloses molded products (corresponds to claimed solid surface material) (Title) using a liquid composition (column 1, lines 8-20) comprising polyether or polyester polyols (corresponds to claimed renewable or biomass source) (column 4, lines 20-29), microspheres (column 2, lines 56-62) (corresponds to claimed unexpanded polymeric microspheres) containing hydrocarbon gas (column 3, lines 17-21) and said microspheres are present in an amount of up to 7 wt% (column 3, lines 42-46), and isocyanates such as isophorone diisocyanate (corresponds to claimed aliphatic-type isocyanate) (column 3, lines 47-60).  The Examples of Hurley show the formation of automotive fascia which are known to be rigid, opaque, while having expanded areas and solid areas.  Hurley further discloses using catalysts such as dibutyl tin dilaurate in less than 10%  (column 8, lines 5-14) and additives such as stabilizers and flame retarding agents (column 8, lines 15-35).  Hurley further discloses using polyurethane (corresponds to claimed thermosetting) in said composition (column 4, lines 33-45). Finally, Hurley discloses that an example of said microsphere that is useful in its invention is Expancel from Nobel Industries (column 3, lines 7-14), which is the same as that used by Applicants in their Specification.  Moreover, as evidenced by Limerkens, Expancel are unexpanded microspheres consisting of spherical particles where when these microspheres are subjected to heat it softens the thermoplastic shell and to volatilize the liquid isobutane (i.e. blowing agent) encapsulated therein, the resultant gas expands (corresponds to claimed partial Hurley describes its air and/or nitrogen technique being part of a commercial technique that results in consistent distribution of the gases (column 7, lines 45-54) and also that its process results in uniform density of the molded part (Abstract), it would therefore be expected for its product to be homogenous.  
2.	The Examiner respectfully submits that although the concentrations of the polyol, isocyanate, sandwich structure having the claimed thickness and density limitations, and additive are not explicitly stated by Hurley, it is well known in the art to vary these parameters depending upon end-user specifications.  Applicants have not shown criticality with regards to these concentrations such that an unexpected or surprising results ensues from them.
3.	Regarding Claims 30-32, Hurley discloses these process limitations within Examples 1-3.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley USPN_5244613 as evidenced by Limerkens USPA_20090197000_A1, as applied to Claim 17, and further in view of Kuwamura USPA_20100216905_A1.
4.	Regarding Claim 20, Hurley as evidenced by Limerkens suggests all of the claimed limitations of instant Claim 20 as shown under the rejections of Claim 17 above except for the use of the specifically claimed isocyanate.
Kuwamura discloses a thermosetting polyurethane resin (paragraphs 0097, 0442, 0444, 0588) that can be used in forming automobile trim moldings (paragraph 0307) wherein the isocyanates used can be IPDI (the diisocynate that Hurley uses as shown above) or hexamethylene diisocyanate (HDI) (paragraphs 0003 and 0166).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the IPDI, of Hurley, by using HDI, of Kuwamura. One of ordinary skill in the art would have been motivated in trying other known disiocyanates that are used in exactly the same applications to obtain a product that is capable of improving required physical properties in the same applications (Kuwamura:  paragraph 0008).
Response to Arguments
Applicant's arguments filed 7/22/20 have been fully considered but they are not persuasive. 
Applicants state:  “Hurley relates to a process for the production of reinforced moldings. Hurley makes use of gas-expanded microspheres with a low density, so that when mixed with the corresponding components in order to obtain polyurethane, this final polyurethane also has a low density.1 2 Hurley further discloses that the density of the mixture is at least 10% lower than that of the same mixture with expanded microspheres. That is to say, the expanded microspheres, due to their low density, between 0.02 and 0.13 g/cm3 are able to lower the density average value of the mixture with all the other components. Thus, according to Hurley, it is necessary that the microspheres be expanded. Otherwise, the density of the microspheres of Hurley without being expanded is greater than 1.2 g/cm3, exceeding the density of certain polyols and isocyanates, thus See Hurley, col. 2, 11. 56-62 rendering the purpose of the composition developed by Hurley impossible. As such, Hurley fails to disclose “wherein, when heat is applied to the liquid composition, the unexpanded polymeric microspheres partially expand such that the liquid composition forms a thermosetting homogenous solid surface,” as recited in amended independent claim 1.”
The Examiner respectfully submits that the above, newly-added limitation is simply describing a property of the microspheres:  “…when heat is applied …” (TK: emphasis added).  In this regard, given that Hurley discloses using the same microsphere Applicants utilize in their Specification, it would inherently be able to fulfil this property. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 6, 2021